 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PHILLIP REID,                                     1:18-cv-01635-DAD-JLT (PC)
12                       Plaintiff,                     ORDER GRANTING APPLICATION
                                                        TO PROCEED IN FORMA PAUPERIS
13           v.
                                                        (Doc.5)
14    TAMEKA L. WALKER, et al.,
15                       Defendant.
16

17          The plaintiff has filed an application to proceed in forma pauperis. Individuals detained

18   pursuant to California Welfare and Institutions Code ' 6600 et seq. are civil detainees and are not

19   prisoners within the meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d

20   1136, 1140 (9th Cir. 2000). Examination of plaintiff’s documents reveals that plaintiff is unable

21   to afford the costs of this action. Accordingly, the motion to proceed in forma pauperis is

22   GRANTED.

23
     IT IS SO ORDERED.
24
        Dated:     December 17, 2018                          /s/ Jennifer L. Thurston
25
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
